DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “determining dependency hierarchy between a plurality of software entities executing in the cloud computing environment, wherein a performance of at least one of the software entities that is dependent upon another entity of the software entities is affected by a performance of the another software entity and wherein an output of the another software entity is an input of the at least one of the software entities; determining operational status of each of the software entities executing in the cloud computing environment, including identifying multiple software entities of the software entities as unhealthy software entities that are dependent on each other; and in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, performing a scaling operation to the software entities such that a service-level objective (SLO) of the cloud computing environment satisfies a predetermined threshold, including performing the scaling operation to only some of the unhealthy software entities.” 
Claim 10 recites the following limitations: “determining dependency hierarchy between a plurality of software entities executing in the cloud computing environment, wherein a performance of at least one of the software entities that is dependent upon another entity of the software entities is affected by a performance of the another software entity and wherein an output of the another software entity is an input of the at least one of the software entities; determining operational status of each of the software entities executing in the cloud computing environment, including identifying multiple software entities of the software entities as unhealthy software entities that are dependent on each other; and in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, performing a scaling operation to the software entities such that a service-level objective (SLO) of the cloud computing environment satisfies a predetermined threshold, including performing the scaling operation to only some of the unhealthy software entities.”
Claim 17 recites the following limitations:
“determine dependency hierarchy between a plurality of software entities executing in the cloud computing environment, wherein a performance of at least one of the software entities that is dependent upon another entity of the software entities is affected by a performance of the another software entity and wherein an output of the another software entity is an input of the at least one of the software entities; determine operational status of each of the software entities executing in the cloud computing environment and identify multiple software entities of the software entities as unhealthy software entities that are dependent on each other; and in response to the dependency hierarchy between the software entities and the operational status of each of the software entities, perform a scaling operation to the software entities such that a service-level objective (SLO) of the cloud computing environment satisfies a predetermined threshold, wherein the scaling operation is performed to only some of the unhealthy software entities.”
The prior art of record Singh et al (U.S. 2015/0381711) teaches scaling operations on a hierarchical virtual machine environment. Hawilo et al (U.S. 2018/0067778) teaches monitoring workload associated with an application, and determines whether a scaling operation is required. Novak et al (U.S. 11, 307,895) teaches auto-scaling memory-intensive applications in a cloud environment.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations in claims 1, 10, and 17 above. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 10, and 17, either in the prior art or existing case law.
Claims 2-9, 11-16, 18-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133